Citation Nr: 1633526	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  11-30 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran served on active duty for training from June 1964 to December 1964 and on active duty from February 1968 to August 1969.  

This appeal came before the Board of Veterans' Appeals (Board) from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This case was most recently before the Board in December 2015, when it was remanded for additional development.   

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The claim for service connection for hypertension is addressed in the REMAND section that follows the below ORDER.


FINDING OF FACT

Arthritis was not present until more than one year after the Veteran's discharge from service and is not related to service.  


CONCLUSION OF LAW

The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The record reflects that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Board notes that there appear to be outstanding medical records associated with treatment by Dr. M.  In a December 2015 letter, the Veteran was asked to submit a VA form 21-4142 for Dr. M. or to submit the records himself.  The Veteran did not submit the records or a VA form 21-4142.  Due to the Veteran's failure to cooperate, the Board will decide the appeal without the benefit of those private medical records.

The Veteran was afforded appropriate VA examinations, and probative evidence as to whether the arthritis is related to service has been obtained.  The Board acknowledges that the medical professionals who provided the January 2016 and February 2016 VA medical opinions did not review the service medical records.  The service medical records reveal no findings or histories indicative of arthritis, however, and the medical professionals considered the Veteran's histories and service personnel records (revealing that the Veteran was a "combat engineer" during service); thus, the Board finds the lack of review does not limit the probative value of the opinions.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.

II.  Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

 To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

Following the review of the evidence, the Board must conclude that service connection is not warranted for arthritis.  Initially, the Board finds that a preponderance of the evidence shows that arthritis was not present until many years after service.  The service treatment records reveal no evidence of arthritis, the December 1964 "release to Reserve" examination record and August 1969 separation examination record reveal normal clinical findings and negative histories as to arthritis or "bone, joint, or other deformity," and the first medical evidence of arthritis is a May 2001 private treatment record which notes the Veteran's history of taking medication for arthritis.  Additionally, although competent to do so, the Veteran has not alleged experiencing symptoms of arthritis during and since service. 

Furthermore, the probative evidence does not suggest that the arthritis is related to service.  VA examiners have determined that it is less likely than not that the arthritis is related to service.  In support of this determination, they explain that the Veteran's radiographic films taken between 2010 and 2014, with the exception of spinal studies, show mild, minimal, or early degenerative changes and that degenerative arthritis conditions are related to aging and chronic wear and tear.  There is no medical opinion of record linking the arthritis to service.  Additionally, as noted above, the Veteran has not provided a history of chronic symptoms during and since service.  Although the appellant might believe that his arthritis is related to service, notably the weather conditions and the rigors of service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his arthritis or to determine that he had asymptomatic arthritis during service.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinions against the claim are more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim. 


ORDER

Service connection for arthritis is denied.  


REMAND

Regarding the claim of service connection for hypertension, based on the Veteran's contention that his hypertension is secondary to his service-connected psychiatric disability, including the associated sleep impairment, a medical opinion is needed.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:
 
1.  Undertake appropriate development to obtain any outstanding records pertinent to the claim. 

2.  Then, obtain an addendum opinion from the January 2016 VA examiner regarding whether the hypertension is secondary to the service-connected psychiatric disability.  The examiner should state an opinion as to whether there is a 50 percent or better probability that the hypertension was caused by the service-connected psychiatric disability or permanently worsened by the service-connected psychiatric disability.  If the examiner is of the opinion that the hypertension has been permanently worsened by the psychiatric disability, the examiner should attempt to identify the baseline level of disability that existed prior to the onset of aggravation.

The examiner must provide the rationale for each opinion expressed.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

If the prior examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by another appropriate medical professional who should be requested to provide the requested opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.
 
3.  Undertake any other indicated development.
 
4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

 The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


